Citation Nr: 1430295	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for HIV/AIDS, including as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for hepatitis, including as secondary to an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to February 1977 and from June 1977 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The December 2007 rating decision declined to reopen the Veteran's previously denied claims of entitlement to service connection for an acquired psychiatric disability and for HIV/AIDS, and also denied his claim of entitlement to service connection for hepatitis. 

In March 2010, the Board issued a decision that denied the Veteran's claim of entitlement to service connection for hepatitis, and remanded the Veteran's petitions to reopen his previously denied claims of entitlement to service connection for an acquired psychiatric disability and for HIV/AIDS.  The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted an October 2010 Joint Motion to remand the issue of entitlement to service connection for hepatitis for additional development. The Court's Order served to vacate the Board's March 2010 decision to the extent that the Veteran's claim of entitlement to service connection for hepatitis was denied.

This case was again before the Board in March 2011, when the Board remanded for additional due process considerations and development consistent with the Court's Order.

In July 2012, the Board issued a decision reopening the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and for service connection for HIV/AIDS.  The Board then denied all three claims.  The Veteran again appealed to the Court, and the Court by a May 2013 Order granted an April 2013 Joint Motion both to vacate those portions of the Board's July 2012 decision which denied the veterans claims, and to remand for Board adjudication or further remand consistent with that Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2013 Joint Motion found that the Board in its July 2012 decision failed to adequately address the claim for PTSD as due to personal assault.  A January 2007 private treatment record noted the Veteran's allegation that he had "lost track" of a three-hour time period in service.  The Veteran alleged symptoms of PTSD associated with the potential of a personal assault during that interval of lost time.  

Credible supporting evidence of the occurrence of an in-service stressor generally cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, an exception to this general rule exists such that after-the-fact medical nexus evidence can be used to establish the occurrence of a claimed in-service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5) (2013); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  The Court has recognized that special evidentiary development procedures are provided for personal assault stressor PTSD claims "including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis." Patton v. West, 12 Vet. App. 272, 280 (1999).  The applicable regulation provides, "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."

Remand is in order for a VA examination addressing whether the Veteran suffers from PTSD as due to any such in-service personal assault, including based on asserted behavioral changes in service.  

In an April 2014 submission, the Veteran's current representative contends that the Veteran should be service connected for a depressive disorder on the basis of onset in service, substantially based on inservice records which, it is argued, reflect behavioral changes supporting in-service onset of depressive disorder, notwithstanding the long interval post service prior to any medical findings of psychiatric disability.  This argument is supported by a private psychiatric evaluation in April 2014.  The private psychiatrist, M.L.C., also provides opinions supporting contentions that the Veteran used illicit drugs intravenously to "mitigate the emotional disarray he experienced secondary to an in-service assault."  Thus, upon remand examination, the examiner should address these private opinions by M.L.C., to include addressing the likelihood that any psychiatric disability that may be related to service may in turn have caused the Veteran to use illicit drugs intravenously, and thereby caused him to contract HIV/AIDS and hepatitis.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to submit additional evidence or argument in furtherance of the remanded claims. 

2. With the Veteran's assistance, as appropriate, attempt to obtain any VA and private treatment records not yet associated with the claims file.  All requests, responses, and records received should be documented in the claims file.

3. Thereafter, afford the Veteran an in-person psychiatric examination by a psychiatrist who has not treated the Veteran, to address the nature and etiology of any current psychiatric disorder, including any PTSD or major depressive disorder.  The claims folder and any additional records contained in electronic formats including Virtual VA and VBMS must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claims.  This should include psychiatric examinations with validity testing to the extent this may inform of the disability issues where, as here, substantial questions of fact remain unresolved, including whether an alleged stressor in support of a PTSD claim actually occurred (here the Veteran alleges a lost three hours (memory lapse) with an in-person assault potentially occurring during that interval), and whether behavioral changes were present in service and whether these supported onset of a psychiatric disability in service.  

The examiner should address the following:

a. Conduct an examination of the Veteran, and based on that examination and review of the record identify all current psychiatric disorders. 

b. The examiner should note the Veteran's assertion that he experienced approximately three hours of lost time on a single occasion in service, and the Veteran's asserted concern that a personal assault may have occurred during that interval, and the Veteran's further contention, in effect, that he suffers from psychiatric impairment, to including potentially PTSD, as associated with this lost three hours.  

c. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service.  A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility for his statements supporting his claimed psychiatric disorder and its asserted origin in or relationship to service. The examiner should be advised that credibility may be impacted by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604   (Fed. Cir. 1996).

d. The examiner should note and address conflicting psychological assessments within the record. 

e. Based on the credibility of the Veteran's assertions, careful review of the clinical record, and any other pertinent evidence presented, the examiner should provide his or her best medical judgment as to whether or not the in-service stressor alleged by the Veteran in support of his PTSD claim actually occurred, what the nature of the incident was if it occurred, and if it occurred whether or not it was a stressor potentially supportive of PTSD.  

f. If the examiner concludes that it is likely that the Veteran did experience an in-service personal assault as alleged in support of his PTSD claim, then the examiner should provide an opinion whether it is at least as likely as not (at least 50 percent probability) that the Veteran has current PTSD causally related to that incident as an in-service stressor.  The examiner should also explicitly address whether the veteran meets each of the DSM-IV criteria for a diagnosis of PTSD.  

g. Additionally, for each psychiatric disorder found to be present upon clinical examination, the examiner should provide an opinion whether it is at least as likely as not (at least 50 percent probability) that the disorder developed in service or is otherwise causally related to service; or, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than 50 percent probability).  In so doing, the examiner should also address the Veteran's contentions, in effect, that he suffers from other psychiatric disability with origin in service, as evidence by behavioral change in service.  Thus, the examiner should base the opinion in part on evidence supporting or not supporting a behavioral change in service.  

h. For any psychiatric disorder found, the examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder caused the Veteran to use intravenous street drugs, and thereby to acquire HIV/AIDS and hepatitis.  In so doing, the examiner's opinion should speak to any impact of psychiatric disability on the Veteran's judgment, and the likelihood that the Veteran had retained capacity to tell right from wrong and to behave responsibly in terms of not engaging in high-risk activities, such as use of intravenous street drugs and sharing of needles.  The examiner should thus address whether the Veteran retained decision-making capacity despite psychiatric disability, and whether other issues, such as a personality disorder or characterological failing or substance-induced addiction, caused the Veteran to engage in needle-sharing use of street drugs leading to his contracting HIV/AIDS and/or hepatitis.  

i. For the above opinions, the examiner should address relevant evidence contained in the record, including the April 2014 private psychiatric evaluation and opinions by M.L.C., M.D., as submitted into the claims file in support of the Veteran's claims for service connection for a psychiatric disability, HIV/AIDS, and hepatitis.  The examiner should specifically explain how or why his or her findings and conclusions are different from those of M.L.C., if they are different.  

j. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. The RO/AMC should review the above development and ensure that it is complete.  Any necessary corrective action and any additional necessary development should be undertaken, to avoid further remand due to uncompleted remand instructions. 

5. Thereafter, readjudicate the remanded claims de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



